Brown Cab Co. v. Commissioner.Brown Cab Co. v. CommissionerDocket No. 101964.United States Tax Court1943 Tax Ct. Memo LEXIS 274; 1 T.C.M. (CCH) 450; T.C.M. (RIA) 43262; June 1, 1943*274  Scott P. Crampton, Esq., for the petitioner. J. D. Durand, Esq., for the respondent.  KERN Opinion on Reconsideration KERN, Judge: This case is again before the Court on reconsideration because, after our prior opinion and decision herein (the decision having been entered on February 27, 1943), the Supreme Court on March 1, 1943, handed down its decision in  . On March 29, 1943 petitioner filed herein its motion to vacate our prior decision and to reconsider. This motion was granted by us on April 6, 1943 and it was ordered that the case be set for oral argument with regard to the question of the application of the principles stated by the Supreme Court in the American Dental Co.  case to the facts as found by us in the instant proceeding. After consideration of the opinion of the Supreme Court in the American Dental Company  case, with particular reference to its application to the facts in the instant proceeding, we are unable to see any valid distinction which may be made between the two cases. Therefore, upon the authority of the American Dental Company  case, Decision will be entered *275 for the petitioner.